Citation Nr: 1135086	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010, the Board remanded the claim for further development.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the record shows that the Veteran is receiving Social Security Disability.  VA Outpatient April 2005 and February 2006 note the Veteran is receiving Social Security disability benefits.  Moreover, the Veteran has submitted parts of a Social Security Administration (SSA) decision of August 1998 which shows the Veteran was awarded disability benefits due to panic disorder with agoraphobia and major recurrent depression.  The decision was based on disabilities which are directly related to the issue at hand and therefore, the records are relevant to the current appeal.  No records from the SSA have been requested or associated with the claim file.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

Moreover, the Board notes that in a remand of June 2011, the Board requested that the RO schedule the Veteran for a VA examination.  The record reflects that a VA examination was scheduled in June 2011 but the Veteran did not report for the same.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


